Exhibit 10.5

PROMISSORY NOTE

(Doctors Specialty Hospital)

 

$4,510,000.00   August 16, 2013

Loan No. 706109202

FOR VALUE RECEIVED, CHP LEAWOOD KS MOB OWNER, LLC, a Delaware limited liability
company (“Borrower”) promises to pay to the order of THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA, a New Jersey corporation (“Lender”, which shall also mean
successors and assigns who become holders of this Note), at 2100 Ross Avenue,
Suite 2500, Dallas, Texas 75201, the principal sum of FOUR MILLION FIVE HUNDRED
TEN THOUSAND AND NO/100 U.S. DOLLARS ($4,510,000.00), with interest on the
unpaid balance (the “Balance”) at the applicable rate or rates set forth in the
Loan Agreement (defined below) from and including the Funding Date (as defined
in the Loan Agreement) under this Promissory Note (this “Note”) until Maturity,
and to be paid in accordance with the terms of this Note and that certain Loan
Agreement dated as of the date hereof by and among Borrower, the Related
Borrowers (as defined in the Instrument [defined below]), and Lender (as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Loan Agreement”). Capitalized terms used without definition
in this Note shall have the meanings ascribed to them in the Loan Agreement or
that certain Mortgage and Security Agreement (Doctors Specialty Hospital -
First) dated as of the date hereof (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the
“Instrument”) from Borrower to or for the benefit of Lender, as applicable.

1. Payment Terms. Borrower agrees to pay the principal sum of this Note and
interest on the unpaid principal sum of this Note from time to time outstanding
at the rates and at the times specified in the Loan Agreement, and the entire
Obligations shall be due and payable on the Maturity Date.

2. Default and Acceleration. The Loan (as defined in the Instrument) and the
Obligations (as defined in the Instrument) shall become immediately due and
payable, at the option of Lender, upon the occurrence of any Event of Default
(as defined in the Loan Agreement).

3. Notices. All notices or other written communications hereunder shall be
delivered in accordance with Section 9.02 of the Loan Agreement.

4. No Usury. Under no circumstances shall the aggregate amount paid or to be
paid as interest under this Note exceed the highest lawful rate permitted under
applicable usury law (the “Maximum Rate”). If under any circumstances the
aggregate amounts paid on this Note shall include interest payments which would
exceed the Maximum Rate, Borrower stipulates that payment and collection of
interest in excess of the Maximum Rate (the “Excess Amount”) shall be deemed the
result of a mistake by both Borrower and Lender, and Lender shall promptly
credit the Excess Amount against the Balance (without Prepayment Premium or
other premium) or refund to Borrower any portion of the Excess Amount which
cannot be so credited.

5. Security and Documents Incorporated. This Note is the Leawood Note referred
to in the Loan Agreement and the Instrument and is the Note secured by the
Instrument and the Property (as defined in the Instrument). Borrower shall
observe and perform all of the terms and conditions in the

 

1

Prudential Loan No. 706109202

CNL MOB Portfolio

Promissory Note (Doctors Specialty Hospital)



--------------------------------------------------------------------------------

Documents (as defined in the Instrument). All of the provisions of the other
Documents (including, without limitation, the limited and full recourse
liability provisions of Article VIII of the Loan Agreement) are incorporated
into this Note to the same extent and with the same force as if fully set forth
in this Note.

6. Joint and Several Liability. This Note shall be the joint and several
obligation of all makers, endorsers, guarantors and sureties, and shall be
binding upon them and their respective successors and assigns and shall inure to
the benefit of Lender and its successors and assigns.

7. Certain Waivers. Borrower and all others who may become liable for the
payment of all or any part of the Obligations do hereby severally waive
presentment and demand for payment, notice of dishonor, protest and notice of
protest, notice of non-payment and notice of intent to accelerate the maturity
hereof (and of such acceleration). No release of any security for the
Obligations or extension of time for payment of this Note or any installment
hereof, and no alteration, amendment or waiver of any provision of this Note,
the Instrument or the other Documents shall release, modify, amend, waive,
extend, change, discharge, terminate or affect the liability of Borrower, and
any other who may become liable for the payment of all or any part of the
Obligations, under this Note, the Instrument and the other Documents.

8. WAIVER OF TRIAL BY JURY. EACH OF BORROWER AND LENDER HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM FILED BY EITHER PARTY, WHETHER IN CONTRACT, TORT OR
OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE DOCUMENTS, OR ANY
ALLEGED ACTS OR OMISSIONS OF LENDER OR BORROWER IN CONNECTION THEREWITH.

9. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Kansas.

10. Kansas Local Law Provisions.

(a) Borrower and all other parties liable hereon, whether as principal, endorser
or otherwise, hereby severally waive presentment, demand for payment, protest
and notice of dishonor and waive recourse to suretyship defenses generally,
including extensions of time, release of security or other party liable hereon,
and also agree to pay or indemnify Lender for and hold Lender harmless from all
costs of collection, including reasonable attorneys’ fees incurred by Lender in
connection with enforcement of any of Lender’s rights hereunder or under the
Instrument including without limitation reasonable attorneys’ fees and costs
incurred in connection with any bankruptcy filing by Borrower.

(b) Any forbearance by Lender or the holder of this Note in exercising any right
or remedy hereunder or any other Document, or otherwise afforded by applicable
law, shall not be a waiver or preclude the exercise of any right or remedy by
Lender or the holder of this Note. The acceptance by Lender or the holder of
this Note of payment of any sum payable hereunder after the due date of such
payment shall not be a waiver of the right of Lender or the holder of this Note
to require prompt payment when due of all other sums payable hereunder or to
declare a default for failure to make prompt payment.

(c) This Note may not be changed, modified or terminated except in writing
signed by the party to be charged.

 

2

Prudential Loan No. 706109202

CNL MOB Portfolio

Promissory Note (Doctors Specialty Hospital)



--------------------------------------------------------------------------------

(d) Paragraph 9 of this Note is hereby deleted in its entirety, and the
following is substituted in lieu thereof:

“This Note shall be governed by and construed in accordance with the laws of the
State of Kansas; provided, however, that nothing herein shall limit or impair
any right Lender or the holder of this Note shall have under applicable laws of
the United States of America, to the extent they supersede the laws of the State
of Kansas, to charge interest on the sums evidenced hereby at a rate which
exceeds the maximum rate of interest permitted under the laws of the State of
Kansas.”

(e) If any term of this Note, or the applications hereof to any person or set of
circumstances, shall to any extent be invalid, illegal, or unenforceable, the
remainder of this Note, or the application of such provision or part thereof to
persons or circumstances other than those as to which it is invalid, illegal, or
unenforceable, shall not be affected thereby, and each term of this Note shall
be valid and enforceable to the fullest extent consistent with applicable law
and this Note shall be interpreted and construed as though such invalid,
illegal, or unenforceable term or provision (or any portion thereof) were not
contained in this Note.

(f) It is expressly agreed that time is of the essence with respect to this
Note.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES ON FOLLOWING PAGE]

 

3

Prudential Loan No. 706109202

CNL MOB Portfolio

Promissory Note (Doctors Specialty Hospital)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Note has been executed by Borrower as of the date first
set forth above.

 

BORROWER:

 

CHP LEAWOOD KS MOB OWNER, LLC, a

Delaware limited liability company

 

By:  

/s/ Joshua J. Taube                              [SEAL]

Name:   Joshua J. Taube Title:   Vice President

 

4

Prudential Loan No. 706109202

CNL MOB Portfolio

Promissory Note (Doctors Specialty Hospital)